Exhibit 10.1

Confidential

TCW DIRECT LENDING LLC

INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT

THIS AGREEMENT (this “Agreement”) is made as of September 15, 2014 by and
between TCW DIRECT LENDING LLC, a Delaware limited liability company (the
“Company”), and TCW ASSET MANAGEMENT COMPANY, a California corporation (the
“Adviser”).

WHEREAS, the Company is a newly organized closed-end management investment fund
that intends to elect to be treated as a business development company (“BDC”)
under the Investment Company Act of 1940, as amended (“1940 Act”);

WHEREAS, the Adviser is engaged in the business of providing investment advice
and is registered as an investment adviser under the Investment Advisers Act of
1940, as amended;

WHEREAS, the Company desires to retain the Adviser to render investment advisory
and management services to the Company in the manner and on the terms
hereinafter set forth; and

WHEREAS, the Adviser is willing to perform such services on the terms and
conditions hereafter set forth;

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Adviser hereby
agree as follows:

 

  1. Definitions. For the purposes of this Agreement, the terms “assignment,”
“interested person,” and “majority of the outstanding voting securities” shall
have their respective meanings defined in the 1940 Act and the Rules and
Regulations thereunder, subject, however, to such exemptions as may be granted
by the U.S. Securities and Exchange Commission (the “SEC”), or such interpretive
positions as may be taken by the SEC or its staff under the 1940 Act, and the
term “brokerage and research services” shall have the meaning given in the
Securities Exchange Act of 1934, as amended, and the Rules and Regulations
thereunder. The capitalized terms used without definition in this Agreement,
unless otherwise indicated, have the respective meanings specified in the
Amended and Restated Limited Liability Company Agreement of the Company (as the
same may be amended from time to time, the “LLC Agreement”).

 

  2. Appointment.

 

  a. The Company hereby employs the Adviser to provide investment advisory and
management services to the Company. This engagement is for the period and on the
terms set forth in this Agreement. The Adviser hereby accepts such employment
and agrees to render the services and to assume the obligations set forth in
this Agreement, for the compensation provided below.

 

  b. The Adviser, subject to the prior approval of the Company’s board of
directors (the “Board”) and, to the extent required, the Members, may from time
to time employ or associate itself with such person or persons as the Adviser
may believe to be particularly fitted to assist it in the performance of this
Agreement, provided, however, that the compensation of such person or persons
shall be paid by the Adviser and that the Adviser shall be as fully responsible
to the Company for the acts and omissions of any sub-adviser as it is for its
own acts and omissions. Any sub-advisory agreement entered into by the Adviser
shall be in accordance with the requirements of the 1940 Act and other
applicable federal and state law.

 

1



--------------------------------------------------------------------------------

Confidential

 

  3. Advisory and Management Services.

 

  a. The Company hereby employs the Adviser to act as the investment adviser to
the Company and to manage the investment and reinvestment of the assets of the
Company, subject to the supervision of the Board, for the period and upon the
terms herein set forth, (i) in accordance with the investment objective,
policies and restrictions that are set forth in the Company’s registration
statement on Form 10 (File No. 000-55176) (and as the same shall be amended from
time to time, the “Registration Statement”) and in accordance with the
investment objective, policies and restrictions that are set forth in the
Company’s private placement memorandum dated June 2014 as may be amended from
time to time; (ii) in accordance with all other applicable federal and state
laws, rules and regulations, and the LLC Agreement; and (iii) in accordance with
the 1940 Act.

 

  b. Without limiting the generality of the foregoing, the Adviser shall, during
the term and subject to the provisions of this Agreement: (i) formulate and
implement the Company’s investment program; (ii) determine the composition of
the portfolio of the Company, the nature and timing of the changes therein and
the manner of implementing such changes; (iii) identify/source, research,
evaluate and negotiate the structure of the investments made by the Company
(including due diligence on prospective Portfolio Companies); (iv) close,
monitor and administer the Company’s investments, including the exercise of any
rights in its capacity as a lender; (v) determine the securities and other
assets that the Company will purchase, retain, or sell; (vi) place orders for
the purchase or sale of portfolio securities for the Company’s account with
broker-dealers selected by the Adviser; (vii) pay such expenses as are incurred
by it in connection with providing the foregoing services as provided in
Section 4 below; (viii) coordinate with the Administrator; and (ix) provide the
Company with such other investment advisory, research, and related services as
the Company may, from time to time, reasonably require for the investment of its
funds, including providing operating and managerial assistance to the Company
and its portfolio companies as required.

 

  c. Subject to the supervision of the Board, the Adviser shall have the power
and authority on behalf of the Company to effectuate its investment decisions
for the Company, including the execution and delivery of all documents relating
to the Company’s investments and the placing of orders for other purchase or
sale transactions on behalf of the Company.

 

  d. In the event that the Company determines to acquire debt financing, the
Adviser will arrange for such financing on the Company’s behalf, subject to the
oversight and approval of the Board. If it is necessary or appropriate for the
Adviser to make investments on behalf of the Company through a special purpose
vehicle, the Adviser shall have authority to create or arrange for the creation
of such special purpose vehicle and to make such investments through such
special purpose vehicle (in accordance with the 1940 Act).

 

  4. Reimbursement of Certain Expenses. In addition to the Management Fee and
Incentive Fee described below, the Adviser is entitled to the reimbursement of
certain expenses incurred on behalf of the Company to the extent described in
the Administration Agreement by and between the Company and TCW Asset Management
Company (as Administrator).

 

2



--------------------------------------------------------------------------------

Confidential

 

  5. Management Fee.

 

  a. The Company will pay to the Adviser, quarterly in advance, a management fee
(the “Management Fee”) calculated as follows: (i) for the period starting on the
Initial Closing Date and ending on the earlier of (A) the last day of the
calendar quarter during which the Commitment Period ends or (B) the last day of
the calendar quarter during which the Adviser or an Affiliate thereof begins to
accrue a management fee with respect to a Successor Fund, 0.375% (i.e.,
1.50% per annum) of the aggregate Commitments determined as of the end of the
Closing Period, and (ii) for each calendar quarter thereafter during the term of
the Company (but not beyond the tenth anniversary of the Initial Closing Date),
0.1875% (i.e., 0.75% per annum) of the aggregate cost basis (whether acquired by
the Company with contributions from Members, other Company funds or borrowings)
of all Portfolio Investments that have not been sold, distributed to the
Members, or written off for tax purposes (but reduced by any portion of such
cost basis that has been written down to reflect a permanent impairment of value
of any Portfolio Investment), determined in each case as of the first day of
such calendar quarter. The Management Fee in respect of the Closing Period will
be calculated as if all Commitments were made on the Initial Closing Date,
regardless of when Common Units were actually issued.

 

  b. Notwithstanding the foregoing, the Management Fee with respect to the
Closing Period will not be paid prior to the first day of the first full
calendar quarter following the end of the Closing Period.

 

  c. Installments of the Management Fee payable for any period other than a full
quarterly period shall be pro rated for the actual number of days in such
period.

 

  d. The Adviser may elect to defer its right to receive current payments of the
Management Fee until such time as the Adviser notifies the Company that any
previously deferred amounts should be paid.

 

  6. Incentive Fee.

 

  a. Calculation of Incentive Fee. Subject to the Adviser Return Obligation
(described in Section 6(d)), the Company shall pay the Adviser an incentive fee
(the “Incentive Fee”) as follows. The Incentive Fee will be calculated on a
cumulative basis and the amount of the Incentive Fee payable in connection with
any distribution (or deemed distribution) will be determined, and, if
applicable, paid in accordance with the following formula each time amounts are
to be distributed to the Common Unitholders:

 

  i. First, no Incentive Fee will be owed until the Common Unitholders have
collectively received cumulative distributions pursuant to this clause (i) equal
to their Aggregate Contributions to the Company in respect of all the Common
Units;

 

  ii. Second, no Incentive Fee will be owed until the Common Unitholders have
collectively received cumulative distributions equal to a 9% internal rate of
return on their Aggregate Contributions to the Company in respect of all Common
Units (the “Hurdle”);

 

3



--------------------------------------------------------------------------------

Confidential

 

  iii. Third, the Adviser will be entitled to an Incentive Fee out of 100% of
additional amounts otherwise distributable to Common Unitholders until such time
as the cumulative Incentive Fee paid to the Adviser is equal to 20% of the sum
of (A) the amount by which the Hurdle exceeds the Aggregate Contributions of the
Common Unitholders in respect of all Common Units and (B) the amount of
Incentive Fee being paid to the Adviser pursuant to this clause (iii); and

 

  iv. Thereafter, the Adviser will be entitled to an Incentive Fee equal to 20%
of additional amounts otherwise distributable to Common Unitholders in respect
of its Common Units, with the remaining 80% distributed to the Common
Unitholders.

For purposes of calculating the Incentive Fee, as provided in 3.3.2 of the LLC
Agreement, Aggregate Contributions shall not include Earnings Balancing
Contributions or Late-Closer Contributions, and the distributions to Common
Unitholders shall not include distributions attributable to Late-Closer
Contributions. In addition if distributions to which a Defaulting Member
otherwise would have been entitled have been withheld pursuant to 6.2.5 of the
LLC Agreement, the amounts so withheld shall be treated for such purposes as
having been distributed to such Defaulting Member. The amount of any
distribution of securities made in kind shall be equal to the fair market value
of those securities at the time of distribution determined pursuant to 13.4 of
the LLC Agreement.

 

  b. Incentive Fee upon Spin-Off. As provided in 10.5 of the LLC Agreement, in
connection with a Spin-Off in which Common Unitholders will have the opportunity
to exchange their Common Units for shares in a Permanent Capital Fund, an
Incentive Fee will be payable in respect of the exchanged Common Units, the
calculation of which shall be disclosed to the Members in connection with the
exchange offer. After a Spin-Off, all calculations relating to the Incentive Fee
payable by the Company (including without limitation the Adviser Return
Obligation) will be made without taking into account the exchanged Common Units
(or contributions, distributions or proceeds relating thereto), so that the
timing and amount of any Incentive Fee payable by the Company following the
Spin-Off (and thus borne by the Common Unitholders not participating in the
exchange) will continue to be calculated under this Agreement based solely on
the amount and timing of distributions with respect to the Common Units that did
not participate in the exchange.

 

  c.

Incentive Fee upon Early Termination. If this Agreement terminates early because
(i) the Adviser voluntarily terminates this Agreement or (ii) the Company
terminates this Agreement for cause, the Company will not be obligated to make
any further payments of Incentive Fee. If this Agreement terminates for any
other reason, the Company will be required to pay the Adviser a final incentive
fee payment (the “Final Incentive Fee Payment”). The Final Incentive Fee Payment
will be calculated as of the date this Agreement is so terminated and will equal
the amount of Incentive Fee that would be payable to the Adviser if (A) all the
Company’s investments were liquidated for their current value (but without
taking into account any unrealized appreciation of any Portfolio Investment),
and any Portfolio Investment-related fees would be deemed accelerated, (B) the
proceeds from such liquidation were used to pay all the Company’s outstanding
liabilities, and (C) the remainder were distributed to Common Unitholders and
paid as Incentive Fee in accordance with Section 6(a). The Company will make the
Final Incentive Fee Payment in cash on or immediately following the date this
Agreement is so terminated. In the case of an early termination, the Adviser
Return

 

4



--------------------------------------------------------------------------------

Confidential

 

  Obligation under Section 6(d) will not apply in connection with a Final
Incentive Fee Payment. For purposes of this provision, the term “for cause”
shall mean (x) a final judicial determination by a court of competent
jurisdiction that the Adviser or any Key Person has committed any action
relating to the performance of its or his duties under this Agreement that
constitutes gross negligence, fraud or willful misconduct, which action has had
a material adverse effect on the Company, or (y) that the Adviser or any Key
Person has been convicted in a court of competent jurisdiction of (I) a crime
involving fraud or moral turpitude; (II) an intentional and material violation
of applicable securities or regulatory laws; or (III) a felony relating to the
performance of its or his duties under this Agreement, which conviction, with
respect to each of clauses (I) or (II), has had a material adverse effect on the
Company. The Adviser will promptly notify the Company and the Members upon the
occurrence of a “for cause” event.

 

  d. Adviser Return Obligation.

Each time the Company requires its Members to make a return of distributions
pursuant to 11.4 of the LLC Agreement (a “Member Recall”) and upon a final
distribution of the Company’s assets pursuant to 9.2 of the LLC Agreement, if
the Adviser has received aggregate payments of Incentive Fee in excess of the
Adviser Target Amount (defined below) as of such time, then the Adviser shall
return to the Company in cash, in the case of a Member Recall at the same time
the Members return distributions pursuant to 11.4 of the LLC Agreement, and
otherwise on or before the 90th day after such final distribution of assets by
the Company, an amount equal to such excess (the “Adviser Return Obligation”).
Notwithstanding the preceding sentence, in no event shall the Adviser Return
Obligation exceed an amount greater than the aggregate amount of Incentive Fee
payments previously received by the Adviser from the Company reduced by the
excess (if any) of (1) U.S. federal and state income taxes paid on account of
the receipt of such Incentive Fee payments (assuming the highest marginal
applicable federal and NY city and state income tax rates applied to such
payments), over (2) an amount equal to the U.S. federal and state tax benefits
available to the Adviser by virtue of the payment made by the Adviser pursuant
to its Adviser Return Obligation (assuming that, to the extent such payments are
deductible by the Adviser, the benefit of such deductions will be computed using
the then highest marginal applicable federal and NY city and state income tax
rates).

 

  e. Relevant Definitions.

The “Adviser Target Amount” is, as of any time, the aggregate amount that would
be paid to the Adviser as Incentive Fee as of such time, determined as if all
amounts previously distributed to the Members pursuant to Article 7 and Article
9 of the LLC Agreement (net of amounts returned by the Members to the Company
pursuant to 11.4 of the LLC Agreement and amounts then owed by the Company to
creditors) had been retained by the Company and distributed to the Members
pursuant to 9.2 of the LLC Agreement as of such time; provided, however, that in
determining the amounts distributable to each Member pursuant to 9.2 of the LLC
Agreement, each Member’s Hurdle shall be determined based on the timing of
amounts previously distributed to such Member with respect to its Common Units,
and the fair market value of any property distributed in kind by the Company
shall be determined as of the time of distribution.

 

  7.

Payment of Expenses and Fees to the Adviser upon Removal. Upon the termination
of this Agreement, the former Adviser or its estate or legal representatives
shall be entitled to receive

 

5



--------------------------------------------------------------------------------

Confidential

 

  from the Company (a) any reimbursements of expenses due and owing to it by the
Company; provided, however, that the Adviser shall be responsible for any
expenses it incurs in connection with such removal, and (b) accrued and unpaid
Management Fees and Incentive Fees, in each case computed through the effective
date of the removal on a pro-rated basis. The right of the Adviser, its estate
or legal representatives to the payment of said amounts shall be subject to any
claim for damages which the Company or any Member may have against the Adviser,
its estate or legal representatives in connection with such removal.

 

  8. Services Not Exclusive. Nothing contained in this Agreement shall prevent
the Adviser or any affiliated person of the Adviser from acting as investment
adviser or manager for any other person, firm or corporation (including any
other investment company), whether or not the investment objectives or policies
of any such other person, firm or corporation are similar to those of the
Company, and shall not in any way bind or restrict the Adviser or any such
affiliated person from buying, selling or trading any securities or commodities
for their own accounts or for the account of others for whom the Adviser or any
such affiliated person may be acting. While information and recommendations
supplied to the Company shall, in the Adviser’s judgment, be appropriate under
the circumstances and in light of the investment objectives and policies of the
Company, they may be different from the information and recommendations supplied
by the Adviser or its affiliates to other investment companies, funds and
advisory accounts. The Company shall be entitled to equitable treatment under
the circumstances in receiving information, recommendations and any other
services, but the Company recognizes that it is not entitled to receive
preferential treatment as compared with the treatment given by the Adviser to
any other investment company, fund or advisory account.

 

  9. Portfolio Transactions and Brokerage. To the extent brokers or dealers are
utilized in portfolio transactions for the Company, the Adviser shall endeavor
to obtain on behalf of the Company the best overall terms available. In
assessing the best overall terms available for any transaction, the Adviser
shall consider all factors it deems relevant, including the breadth of the
market in the security, the price of the security, the financial condition and
execution capability of the broker or dealer, and the reasonableness of the
commission, if any, both for the specific transaction and on a continuing basis.
In evaluating the best overall terms available and in selecting the broker or
dealer to execute a particular transaction, the Adviser may also consider the
“brokerage and research services” provided to the Company and/or other accounts
over which the Adviser or an affiliate of the Adviser exercises investment
discretion. The Adviser is authorized to pay a broker or dealer which provides
such brokerage and research services a commission for executing a portfolio
transaction for the Company which is in excess of the amount of commission
another broker or dealer would have charged for effecting that transaction if,
but only if, the Adviser determines in good faith that such commission is
reasonable in relation to the value of the brokerage and research services
provided by such broker or dealer viewed in terms of that particular transaction
or in terms of the overall responsibilities of the Adviser to the Company.

 

  10. Books and Records. In compliance with the requirements of Rule 31a-3 under
the 1940 Act, the Adviser agrees that all records that it maintains for the
Company are the property of the Company and further agrees to surrender promptly
to the Company any of such records upon the Company’s request. The Adviser
further agrees to preserve for the periods prescribed by Rule 31a-2 under the
1940 Act the records required to be maintained by Rule 31a-1 under the 1940 Act.

 

  11.

Limitation of Liability. Neither the Adviser, nor any director, officer, agent
or employee of the Adviser, shall be liable or responsible to the Company or any
of its Members for any error of judgment, mistake of law or any loss arising out
of any investment, or for any other act or

 

6



--------------------------------------------------------------------------------

Confidential

 

  omission in the performance by such person or persons of their respective
duties, except for liability resulting from willful misfeasance, bad faith,
gross negligence, or reckless disregard of their respective duties. The Adviser
shall be indemnified by the Company as an Indemnitee in accordance with the
terms of 11.2 of the LLC Agreement.

 

  12. Nature of Relationship. The Company and the Adviser are not partners or
joint venturers with each other and nothing herein shall be construed so as to
make them such partners or joint venturers or impose any liability as such on
either of them. The Adviser is an independent contractor and, except as
expressly provided or authorized in this Agreement, shall have no authority to
act for or represent the Company.

 

  13. Duration and Termination.

 

  a. This Agreement shall become effective upon its execution and shall continue
in effect until two years from the date hereof, provided it is approved by the
vote of a “majority of the outstanding voting securities” of the Company.
Thereafter, this Agreement shall continue in effect from year to year, provided
its continuance is specifically approved at least annually (a) by vote of a
“majority of the outstanding voting securities” of the Company or by vote of the
Board, and (b) by vote of a majority of the Independent Directors, cast in
person at a meeting called for the purpose of voting on such approval. The
Company (either by vote of its Board or by vote of a “majority of the
outstanding voting securities” of the Company) may, at any time and without
payment of any penalty, terminate this Agreement upon 60 days’ written notice to
the Adviser. This Agreement shall automatically and immediately terminate in the
event of its “assignment.” The Adviser may terminate this Agreement without
payment of any penalty on 60 days’ written notice to the Company.

 

  b. Notwithstanding the termination or expiration of this Agreement, the
Adviser shall be entitled to any amounts owed under this Agreement through the
date of termination or expiration and Section 11 shall continue in force and
effect and apply to the Administrator and all Indemnitees as and to the extent
applicable.

 

  14. Notices. Any notice under this Agreement shall be given in writing,
addressed and delivered to the party to this Agreement entitled to receive such
notice at such address as such party may designate in writing and shall be
deemed to have been given when personally delivered, mailed by certified mail,
return receipt requested, sent by reliable overnight courier, or transmitted by
electronic facsimile or electronic mail to the principal office of the Adviser
or the Company, as the case may be.

 

  15. Non-waiver of Rights. Nothing contained in this Agreement shall constitute
a waiver by the Company of any of its legal rights under applicable U.S. federal
securities laws or any other laws whose applicability is not permitted to be
contractually waived.

 

  16. Amendment. This Agreement may be modified or amended only by a writing
signed by the parties hereto, provided, however, that the parties shall not
amend this Agreement in a manner that is inconsistent with, or would result in a
breach of, the LLC Agreement.

 

  17. Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Delaware and the applicable provisions of the 1940 Act. To
the extent applicable law of the State of Delaware, or any of the provisions
herein conflict with applicable provisions of the 1940 Act, the latter shall
control.

 

7



--------------------------------------------------------------------------------

Confidential

 

  18. Sole Agreement. This Agreement reflects the sole understanding of the
parties hereto with respect to the subject matter hereof and supersedes and
replaces all agreements between the Company and the Adviser with respect to the
subject matter hereof.

 

  19. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.

 

  20. Severability. In the event that any provision or portion of this Agreement
is determined to be invalid, illegal or unenforceable for any reason, in whole
or in part, the remaining provisions or portion of this Agreement shall be
unaffected thereby and shall remain in full force and effect to the fullest
extent permitted by applicable law.

[SIGNATURE PAGE TO FOLLOW]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
the date first above written.

 

TCW ASSET MANAGEMENT COMPANY By:  

/s/ David S. DeVito

  Name: David S. DeVito   Title: Executive Vice President By:  

/s/ Richard M. Villa

  Name: Richard M. Villa   Title: Managing Director TCW DIRECT LENDING LLC By:  

/s/ Meredith Jackson

  Name: Meredith Jackson   Title: Chief Compliance Officer By:  

/s/ James G. Krause

  Name: James G. Krause   Title: Chief Financial Officer